NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
              is not citable as precedent. It is a public record.

United States Court of Appeals for the Federal Circuit


                                         05-3238



                          VERONICA Y. MCCALL-SCOVENS,

                                                             Petitioner,

                                            v.

                       MERIT SYSTEMS PROTECTION BOARD,

                                                             Respondent.



                           __________________________

                           DECIDED: March 30, 2006
                           __________________________




Before NEWMAN, RADER, and PROST, Circuit Judges.

PER CURIAM.




      Veronica Y. McCall-Scovens petitions for review of the decision of the Merit Systems

Protection Board, Docket No. PH315H040023-I-1, dismissing her appeal for lack of Board

jurisdiction. We affirm the decision of the Board.
Background

       Ms. McCall-Scovens was hired as a Medical Support Assistant by the Department of

Veterans Affairs in November, 2002. The position was subject to a one-year probationary

period. In September, 2003, Ms. McCall-Scovens was discharged during her probationary

period for deficient performance, inappropriate conduct, and excessive use of unscheduled

leave. The letter informing her of her discharge, dated Sept. 5, 2003, informed her of her

appeal rights to the Board, specifically that she could appeal her dismissal only if she

alleged it was based on partisan political reasons or marital status discrimination.

       Ms. McCall-Scovens timely appealed to the Board. In her petition to the Board she

wrote "N/A" in the space for indicating whether the agency's action had been

discriminatory. In an acknowledgment order of October 16, 2003, the administrative judge

advised Ms. McCall-Scovens that the Board only had jurisdiction to review her dismissal if

she made the above allegations of discrimination based on partisan political reasons or

marital status. In response to the acknowledgment order, Ms. McCall-Scovens set forth the

non-discriminatory basis for her appeal and then alleged discrimination based on partisan

politics but made no statement of specific facts that supported the allegation.

       On October 27, 2003, the AJ issued a show-cause order pointing out that a

probationary employee's allegation that her termination was based on partisan politics must

include an allegation that the action was taken because of the appellant's affiliations with a

political party or candidate. Ms. McCall-Scovens was given another opportunity to reply,

and argued that she had been terminated for partisan political reasons based on the way

the agency and her co-workers had treated her during her employment. The AJ found this




05-3238                                       2
to be an inadequate allegation of discrimination based on partisan politics and dismissed

the appeal. This petition followed.


Discussion

       It is well established that probationary employees may only appeal terminations

during the probationary period if those actions were based on discrimination because of

partisan political affiliation or marital status. See Mastriano v. Federal Aviation Admin., 714

F.2d 1152, 1155 (Fed. Cir. 1983) ("The only cognizable right of appeal by a probationary

employee to the MSPB is contained in the regulation previously mentioned, 5 C.F.R.

§315.806. This regulation only permits appeals by probationary employees where it is

alleged that the agency action resulted from discrimination based upon marital status or

partisan political reasons.")

       Ms. McCall-Scovens does not allege that she was discriminated against based on

her marital status. And the partisan political reprisals she alleges were actions of co-

workers and superiors that were unrelated to her political affiliations as that term is used in

the regulations -- affiliation with a political party or candidate. Mastriano, 714 F.2d at 1155-

56 ("'partisan political reasons,' as used in 5 C.F.R. §315.806(b), means 'discrimination

based on affiliation with any political party or candidate.'").

       While disputes in the workplace environment are frequently characterized as "office

politics," such disputes do not form the basis for a claim of discrimination based on partisan

politics. Required are allegations, including allegations of specific facts, showing the

discrimination was based on the probationary employee's affiliation with a political party or

candidate.



05-3238                                        3
      Ms. McCall-Scovens has not made such an allegation, and the Board properly

dismissed her appeal.




05-3238                                4